Opinion issued July 24, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00162-CV
                            ———————————
                        RICK MOLINA, PC, Appellant
                                        V.
                     SHIWEI WEI AND LI LEE, Appellees



                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-45936



                          MEMORANDUM OPINION

      Appellant, Rick Molina, PC, has filed a request to dismiss his appeal. We

construe his request as a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a).
No other party has filed a notice of appeal, and no opinion has issued. See TEX. R.

APP. P. 42.1(a), (c).

      We dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f). We dismiss any

other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                        2